Citation Nr: 0421161	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
prostate cancer, status post radical cystoprostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
November 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for prostate cancer, 
status post radical cystoprostatectomy, on the basis of the 
veteran's exposure to herbicides during service.  An initial 
10 percent evaluation was assigned, effective May 22, 2001.  
The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

To support his claim, the veteran testified at a hearing at 
the RO in March 2003 before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  During the hearing, and earlier in his October 
2002 substantive appeal (VA Form 9), he alleged that he 
cannot work because of the severity of his prostate cancer.  
He indicated he would be submitting an application for a 
total disability rating based on individual unemployability 
(TDIU, VA Form 21-8940).  The RO has since adjudicated, and 
denied, his claim for a TDIU in a March 2004 decision - 
which he has not appealed.  So the Board does not currently 
have jurisdiction to consider this additional issue.  
See 38 C.F.R. § 20.200 (2003).  Note, however, the RO granted 
his claim for nonservice-connected pension benefits in July 
2003.

As for the claim on appeal, for a higher initial rating for 
the prostate cancer, unfortunately, further development of 
the evidence is needed concerning this claim.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

Received in April 2001 were reports of the veteran's 
treatment at the National Cancer Institute.  They show a 
history of a left testicular tumor resection more than 20 
years earlier.  There had been no evidence of recurrence.  
During the spring of 2000, diagnostic imaging revealed left 
hydronephrosis and a bladder tumor.  In June 2000, the 
veteran underwent left percutaneous nephrostomy tube 
placement and transurethral resection of a bladder tumor and 
a prostatic biopsy.  It was determined that further surgery 
was required to treat invasive bladder cancer.  It was also 
found that he had prostate cancer.  In July 2000, he 
underwent a radical cystoprostatectomy and a left 
nephrouretorectomy.  An ileal loop diversion with Bricker 
anastomosis was also performed.

A statement received in July 2001 from a urologist at the 
National Cancer Institute shows diagnoses of history of 
metastatic testicular cancer, transitional cell carcinoma of 
the bladder and left kidney, and adenocarcinoma of the 
prostate.  Pathology reports, dated in July and August 2000, 
accompany the physician's statement.

Medical records concerning the veteran's post-operative 
follow-up at the National Cancer Institute indicate that, in 
January 2001, a chest x-ray provided no evidence of 
metastatic disease, while a CT scan of the abdomen and pelvis 
was interpreted as stable.  In April 2001, a nuclear magnetic 
imaging whole body bone scan also was not suggestive of 
metastatic disease.  In April 2001, a CT scan of the chest, 
abdomen and pelvis confirmed the urinary bladder and seminal 
vesicles were surgically absent, as was the prostate.  But a 
soft tissue density, which did not have the appearance of 
stool, was seen in the low rectum just above the anus.  
So clinical correlation was recommended.



A VA examination was performed in May 2002.  It was reported 
that neither laboratory nor radiologic studies were 
available.  The physician noted the veteran's urologic 
surgical history referenced above.  It was stated that the 
veteran had no urinary complaints since the flow of urine was 
currently diverted with an ileal loop, which was draining 
well without difficulty.  The examiner remarked that it was 
highly unlikely the veteran's prostate cancer was metastatic 
from his bladder or his renal transitional cell carcinoma.  
As a result, it was likely that his prostate cancer was a 
second primary malignancy.

The veteran presented at a VA clinic in February 2003.  It 
was found that clear urine drained from the site of the 
urostomy.  

During his personal hearing in March 2003, the veteran 
testified that he wore a colostomy bag for drainage as a 
residual of the surgery for his prostate cancer.  He also 
discussed the daily problems he experiences from his penile 
dysfunction and the surgical removal of his kidney and 
bladder, and he indicated he would be submitting a supporting 
statement from his doctor.  He apparently later submitted 
that statement, as promised, in connection with his claim for 
a TDIU.

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  A note indicates that, following 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, rate as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2003).

The post-operative follow-up evaluations at the National 
Cancer Institute, after the veteran's radical prostatectomy 
in July 2000, reportedly showed no metastatic disease.  
However, the nature of a suspicious soft tissue mass in the 
rectum, found by diagnostic imaging in April 2001, was not 
then determined.  There is no indication of any clinical 
correlation undertaken by the National Cancer Institute to 
ascertain the nature of that soft tissue mass.  When VA later 
evaluated the veteran in May 2002, the examiner did not have 
laboratory or X-ray studies available for review.  Further, 
there is no indication from the examiner's report that he 
sought to clinically determine the nature of a soft tissue 
mass, if any, in the rectum.

The above-cited governing criteria for evaluating cancer of 
the prostate specify that postoperative residuals of removal 
of the prostate are to be rated on voiding dysfunction or 
renal dysfunction, once it is determined there has been no 
local recurrence or metastasis of the malignancy.  So in 
order to determine if there has been post-operative 
recurrence or metastasis of the prostate cancer in this 
particular case at hand, the nature of any soft tissue mass 
in the rectum must be ascertained.  Thus, an examination for 
that purpose must be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
for cancer by any non-VA medical 
providers, particularly the National 
Cancer Institute, since April 2001.  As 
well, request any VA medical records of 
the veteran's treatment since September 
2003.  Obtain all indicated records that 
are not already included in the claims 
file.

2.  Thereafter, schedule the veteran for 
a VA oncology examination to determine 
the current severity of his post-
operative residuals of prostate cancer.  
The examination should include a review 
of his history and current complaints, as 
well as a comprehensive clinical 
evaluation.  Specifically, the examiner 
must determine if a soft tissue mass is 
present in the veteran's rectum.  Any 
soft tissue mass found should be 
identified and, in particular, it should 
be stated if the mass is a malignancy 
and, if so, whether the malignancy was 
produced by the metastasis of prostate 
cancer.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

3.  Review the report of the VA oncology 
examination to ensure it provides the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




